Citation Nr: 0636760	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  04-13 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial, compensable rating for 
residuals of a fractured left 5th metatarsal. 

2.  Entitlement to an initial rating in excess of 10 percent 
for patellofemoral stress syndrome, left knee.

3.  Entitlement to an initial rating in excess of 10 percent 
for bursitis, right shoulder.

4.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease (DJD), right wrist.

5.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease (DJD), left wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1980 to 
July 2000.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri that, in pertinent part, granted service 
connection and assigned initial noncompensable ratings for 
residuals of a fractured left 5th metatarsal; patellofemoral 
stress syndrome, left knee; bursitis, right shoulder; and DJD 
bilateral wrists, each effective August 1, 2000.  

By an October 2004 rating decision, the RO in Roanoke, 
Virginia, granted 10 percent ratings for patellofemoral 
stress syndrome, left knee and bursitis, right shoulder, and 
assigned separate 10 percent ratings for DJD of the left and 
the right wrist, each from August 1, 2000.  

The Board has characterized the claims for higher initial 
ratings in light of the decision in Fenderson v. West, 12 
Vet. App. 119 (1999) (distinguishing original claims from 
claims for increase for already service-connected 
disability).  The veteran has not indicated that he is 
satisfied with these ratings.  Thus, these claims are still 
before the Board.  See AB v. Brown, 6 Vet.App. 35, 38 (1993) 
(a veteran is presumed to be seeking the highest possible 
rating, unless he specifically indicates otherwise).

In April 2004, the veteran requested the opportunity to 
testify before a Veterans Law Judge at the RO; however, the 
record reflects that in June 2004, the veteran withdrew this 
hearing request. 
FINDINGS OF FACT

1.  The residuals of a fractured fifth metatarsal of the left 
foot are manifested by complaints of pain, but not by any 
clinically demonstrable impairment of toe, foot or ankle 
function to include a lack of pain on motion. 

2.  Since the August 1, 2000 effective date of the grant of 
service connection, the veteran's left knee patellofemoral 
stress syndrome has been manifested by range of knee motion 
which is no worse than flexion to 125 degrees and extension 
to 0 degrees, with complaints of pain; there is no evidence 
of subluxation or instability.

3.  Since the August 1, 2000 effective date of the grant of 
service connection, the veteran's bursitis, right shoulder 
has been manifested by minimal limitation of motion with 
pain, and x-ray evidence of arthritis with no evidence of 
dislocation, malunion or nonunion. 

4.  Since the August 1, 2000 effective date of the grant of 
service connection, the veteran's DJD right wrist has been 
manifested by pain and minimal limitation of motion with no 
ankylosis. 

5.  Since the August 1, 2000 effective date of the grant of 
service connection, the veteran's DJD left wrist has been 
manifested by pain and minimal limitation of motion with no 
ankylosis. 


CONCLUSION OF LAW

1.  The criteria for a compensable rating for residuals of a 
fractured fifth metatarsal, left foot have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5299-
5284 (2006). 

2.  The criteria for an initial rating in excess of 10 
percent for left knee patellofemoral stress syndrome have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5257, 5260, 5261, 5262 (2006).

3.  The criteria for an initial rating in excess of 10 
percent for bursitis, right shoulder have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5019, 5201 (2006).

4.  The criteria for an initial rating in excess of 10 
percent for DJD, right wrist have not been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 
5215 (2006).

5.  The criteria for an initial rating in excess of 10 
percent for DJD, left wrist have not been met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 
5215 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), was signed into law on November 9, 
2000.  Implementing regulations were created, codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The U. S. 
Court of Appeals for Veterans Claims (Court) held that 
content-complying VCAA notice, to the extent possible, must 
be provided prior to an initial unfavorable decision by the 
RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004) 
(Pelegrini II); see also Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006). 

The Board finds that all notification and development action 
needed to render a fair decision on each of the claims for an 
initial higher rating on appeal has been accomplished.

In a June 2001 pre-rating notice letter the RO advised the 
veteran and his representative of VA's responsibilities to 
notify and assist the appellant in his claim, and what was 
required to prove a claim for service connection.  Following 
the June 2001 notice letter, the RO granted service 
connection for the disabilities on appeal.  At that time, the 
RO assigned disability ratings and effective dates.  As set 
forth in Dingess, "[i]n cases where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service connection claim 
has been more than substantiated-it has been proven."  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Court further held in Dingess that when a claim has been 
proven, the purpose of section 5103(a) has been satisfied and 
notice under its provision is no longer applicable.  Because 
the veteran's claims pertaining to his left foot, left knee, 
right shoulder and right and left wrists has been granted, 
i.e., proven, and he was assigned an initial disability 
rating and an initial effective date, section 5103(a) notice 
is no longer applicable.  As a result, even if there was a 
notice error with respect to the duty to notify that occurred 
prior to the award of service connection and the assignment 
of a disability rating and an effective date, because the 
claim has already been proven and the purpose of section 
5103(a) has been satisfied, that error was nonprejudicial.  

Furthermore, the Board observes that after the veteran filed 
his notice of disagreement, he was informed of what was 
needed to substantiate his claims for a higher rating by way 
of a statement of the case, supplemental statements of the 
case and a June 2005 notice letter.  

With respect to VA's duty to assist the appellant, the RO has 
obtained or attempted to obtain all evidence identified by 
the appellant.  The RO has obtained the veteran's service 
medical records and has arranged for the veteran to undergo 
VA examinations in December 2001, March 2004, and June 2005; 
reports of which are of record.  Moreover, the veteran has 
been given the opportunity to submit evidence and argument to 
support his claims.  Significantly, neither the veteran nor 
his representative has identified, and the record does not 
otherwise indicate, any existing pertinent records, in 
addition to those noted above, that need to be obtained.  The 
record also presents no basis for further developing the 
record to create any additional evidence in connection with 
the matters currently under consideration.

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v. 
Brown, 4 Vet. App. 384 (1993).

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), which 
assigns ratings based on average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations. See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found), is required.  See Fenderson, 
12 Vet. App. at 126.

The Board notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating based on 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination, to include 
during flare-ups and with repeated use, and those factors are 
not contemplated in the relevant rating criteria.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995).

A.  Residuals of a fractured left 5th metatarsal.

Service medical records reflect that in August 1993 the 
veteran underwent surgery for excision of a fragment 
resulting from a fracture of the veteran's left 5th 
metatarsal.  On examination in May 1994, the veteran's left 
foot did not cause pain or swelling, he had full range of 
motion (ROM), and he had healed without problems.  The 
assessment was a history of left foot fracture healed.  On 
separation examination January 2000, the veteran complained 
of left foot pain.  The examiner assessed the veteran's feet 
as clinically normal and noted that the veteran had fractured 
his left 5th metatarsal in 1993, but it was not considered 
disabling. 

By rating action of February 2002, the RO granted service 
connection for fracture, left 5th metatarsal, and assigned an 
initial noncompensable rating under Diagnostic Codes (DCs) 
5299-5284, effective August 1, 2001.  Since a specific rating 
for fracture of the left 5th metatarsal is not listed under 
the rating schedule, the RO assigned a rating under DC 5284 
for other foot injuries, a general and thus related 
impairment in which the functions affected and anatomical 
localization and symptomatology are closely analogous.  See 
38 C.F.R. § 4.20 (2006).

Under Diagnostic Code 5284, moderate residuals of foot 
injuries warrant a 10 percent rating.  A 20 percent rating 
requires moderately-severe residuals. A 30 percent rating 
requires severe residuals.  A 40 percent rating requires that 
the residuals be so severe as to result in actual loss of use 
of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2006). 

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for 
compensable evaluation are not met. 38 C.F.R. § 4.31 (2006).

Moderate limitation of motion of an ankle warrants a 10 
percent evaluation; while marked limitation of motion of an  
ankle warrants a 20 percent evaluation. 38 C.F.R. § 4.71a,  
Diagnostic Code 5271 (2006).

A December 2001 VA general examination report reflects the 
veteran was able to stand on his toes and heels.  Some 
decreased arch without weight bearing was noted.  Alignment 
of the forefoot to the hind foot appeared normal.  There were 
small bunions to the first metatarsal bilaterally.  There was 
a slight angulation inward to the great toe of the left foot 
at an 18 degree angle.  The examiner was able to straighten 
the toe without discomfort, but it returned to the same 
position.   The diagnosis was bilateral pes planus and 
development of small bunion formation with angulation of 
great toes.  

During a March 2004 QTC examination, the veteran complained 
of pain in his left foot since his surgery in service.  The 
veteran walked with no limp and his posture and gait were 
normal.  Examination of the left foot and ankle showed a 
healed scar on the mid lateral foot.  Movement of the foot 
and ankle in all directions is equal to the uninjured right 
side. There was no discomfort or laxity to stress of the foot 
or ankle and no tenderness to palpation of the foot or ankle.  
He had a flexible pes planus, more pronounced on the left.  
The veteran had no significant pronation or other deformity 
of the feet, no valgus of the foot and no forefoot/midfoot 
malalignment.   He had a mild hallux valgus bilaterally. 
There were no other problems in the toes.  Pulses and 
circulation in the feet were normal.  The diagnosis was 
status post fracture left fifth metatarsal with excision of 
fracture fragment and chronic peroneal tendonitis.  The 
examiner summarized that although the veteran continued to 
complain of pain in the base of the 5th metatarsal, he had no 
tenderness to palpation of the 5th metatarsal.  He furthered 
that the metatarsal fracture did not have any relationship 
with his history of calluses, plantar warts or bunions with 
his pes planus.  

In a March 2004 QTC addendum, the examiner diagnosed mild 
bilateral hallux valgus.  He noted that movement of the ankle 
joint in all directions equal to the uninjured side noted in 
the prior report refers to the normal ROM as per VA 
guidelines of dorsiflexion of 20 degrees and plantar flexion 
of 45 degrees.  The veteran's ROM was not limited by pain, 
weakness, fatigue or incoordination.  

A March 2004 X-ray report reflects mild pes planus deformity 
of the left foot, otherwise the bones, joints, and soft 
tissues were unremarkable.  

A June 2005 QTC examination report reflects that the veteran 
complained of pain in his proximal fifth metatarsal of the 
little toe whenever he walked more than a block, if anyone 
stepped on his foot or if he stubbed it.  On examination, the 
veteran's gait was normal and the examiner stated that he 
limped when he walked due to his left knee.  The veteran had 
a 5-cm scar on the proximal left fifth metatarsal that was 
level, with no resulting disability.  He had no painful 
motion, edema, disturbed circulation, weakness atrophy or 
tenderness of the left foot.  The veteran had flatfeet with 
no valgus deformity of the foot or forefoot/midfoot 
malalignment.  He had no deformity.  Palpation of the plantar 
surface revealed no tenderness.  He had good alignment of the 
Achilles tendon. Dorsiflexion of the toes and ankles produced 
no limitation or pain.  Palpation of the metatarsal heads 
produced no tenderness.  He had hallux valgus deformity with 
slight angulation.  There was no hallux rigidus.  There was 
no limitation of function with standing or walking.  X-rays 
were negative.  The diagnosis was postop open reduction and 
internal fixation of left Jones fracture causing the veteran 
residuals of discomfort with prolonged walking more than one 
block and also if someone steps on his foot or if he stubs 
it.

Considering the pertinent evidence of record in light of the 
above-noted criteria, the Board finds that the evidence does 
not support assignment of a compensable rating for the 
veteran's residuals of a fracture of the left 5th metatarsal 
left foot disability at any point since the effective date of 
the grant of service connection for that disability.

Objectively, the clinical data is absent for any medical 
findings that show functional impairment as a residual of a 
fracture of the 5th metatarsal, that would equate to a 
moderate foot injury under Diagnostic Code 5284.  The 
evidence of record shows that the metatarsal fracture is well 
healed and is no longer evident on X-ray examinations.  
Furthermore, the medical evidence indicates that the veteran 
has full and painless motion of the left foot.  It appears 
that the majority of the veteran's foot complaints are due to 
disabilities which are separate and apart from the service-
connected residuals of a fracture of the 5th metatarsal.

Given the above, the Board finds that, while the term  
"moderate" is not defined by regulation, when compared with 
the rating criteria for a compensable evaluation for the 
feet, this term must be understood to require greater 
difficulties than those objectively demonstrated by the 
veteran.  The veteran is able to stand on his toes and heels 
and range of motion of the left foot was normal.  There is no 
functional impairment of the ankle due to the service-
connected disability.  As suggested by the reference to other 
Codes, the veteran's difficulties due to his left foot are 
not tantamount to moderate impairment, even when pain is 
considered.  Moreover, there is no medical evidence of pain 
on motion or other functional impairment of the left foot 
necessitating a compensable evaluation under 38 C.F.R. §§ 
4.40, 4.45, 4.59 (2006).  See DeLuca v. Brown, 8 Vet. App. 
202 (1995). 

The Board has considered the veteran's contentions, to 
include complaints of pain, but the objective medical 
evidence shows that the functional impairment from the  
disability does not more nearly approximate a moderate level 
of disability.  Additionally, the Board notes that even if 
the veteran's service-connected disability was analogous to 
an amputation without metatarsal involvement (which it does 
not), a noncompensable rating would be assigned.  See 
38 C.F.R. § 4.71, Diagnostic Code 5172.  In light of the 
above, the Board finds that the preponderance of the evidence 
is against a compensable rating for the veteran's residuals 
of fracture to the left 5th metatarsal. 

B.  Patellofemoral stress syndrome, left knee.

By rating action of February 2002, the RO granted service 
connection for patellofemoral stress syndrome, left knee, and 
assigned an initial noncompensable rating under Diagnostic 
Code (DC) 5262, effective August 1, 2000.  Since a specific 
rating for patellofemoral stress syndrome, left knee, is not 
listed under the rating schedule, the RO assigned a rating 
under DC 5262 for impairment of the tibia and fibula, a 
closely related impairment in which the functions affected 
and anatomical localization and symptomatology are closely 
analogous.  See 38 C.F.R. § 4.20 (2005).

Under Diagnostic Code 5262, impairment of the tibia and 
fibula, a 10 percent evaluation is warranted for malunion 
which results in slight knee or ankle disability.  Similarly, 
a 20 percent evaluation is warranted when malunion is 
productive of moderate knee or ankle disability, and a 30 
percent evaluation is warranted when such disability is 
marked. See 38 C.F.R. § 4.71a (2005).

By rating action of October 2004, the RO granted an initial 
10 percent rating for patellofemoral stress syndrome, left 
knee under DCs 5299-5260. 

Under DC 5260, limitation of flexion of either leg to 60 
degrees warrants a noncompensable rating.  A 10 percent 
rating requires limitation of leg flexion to 45 degrees.  A 
20 percent rating requires flexion limited to 30 degrees.  A 
30 percent rating requires flexion limited to 15 degrees.

To give the veteran every consideration in connection with 
the claim, the Board has, like the RO, considered other 
diagnostic codes and pertinent rating provisions for 
evaluating the knee.

Under Diagnostic Code 5257, a 10 percent rating is warranted 
for "other" impairment of the knee, to include recurrent 
subluxation or lateral instability resulting in slight 
disability; a 20 percent rating is warranted for moderate 
disability; and a 30 percent rating is warranted for severe 
disability. 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2006).

Under DC 5260, limitation of flexion of either leg to 60 
degrees warrants a noncompensable rating.  A 10 percent 
rating requires limitation of leg flexion to 45 degrees.  A 
20 percent rating requires flexion limited to 30 degrees.  A 
30 percent rating requires flexion limited to 15 degrees.

Under DC 5261, limitation of extension of either leg to 5 
degrees warrants a noncompensable rating.  A 10 percent 
rating requires limitation of extension to 10 degrees.  A 20 
percent rating requires limitation of extension to 15 
degrees.  A 30 percent rating requires limitation of 
extension to 20 degrees.  A 40 percent rating requires 
limitation of extension to 30 degrees.  A 50 percent rating 
requires limitation of extension to 45 degrees.

Standard range of knee motion is from 0 degrees (extension) 
to 140 degrees (flexion). See 38 C.F.R. § 4.71, Plate II.

As noted above, when evaluating musculoskeletal disabilities, 
VA may, in addition to applying schedular criteria, consider 
granting a higher rating based on functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, to include 
during flare-ups and with repeated use, and those factors are 
not contemplated in the relevant rating criteria.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 204-7.

Considering the evidence of record in light of all pertinent 
criteria, the Board finds that an initial rating in excess of 
10 percent for patellofemoral stress syndrome, left knee is 
not warranted under any applicable rating criteria since the 
August 1, 2000 effective date of the grant of service 
connection.

Service medical records reflect that the veteran was seen in 
February 1986 for pain in the left knee with running, 
findings were normal.  On January 2000 separation 
examination, the veteran complained of left knee pain and 
that his knee often "pops." 

On VA examination in December 2001, the veteran complained of 
chronic pain to the left knee with a popping sensation.  He 
denied any swelling.  He was wearing an elastic knee support.  
Upon palpation of the knee, he complained of pain deep within 
the joints.  There was some fine crepitus noted with passive 
range of motion.  In both the 30 and 60 degree positions, 
there is no valgus or varus stress abnormality.  There was no 
laxity to the ligaments.  Pushing the patella into the 
femoral groove elicited tenderness.  X-rays were negative.  
Strength to lower extremities was equal and strong 
bilaterally, including extension and flexion to the lower 
leg, dorsiflexion and plantar flexion to the foot.  Active 
range of motion of the left knee revealed extension to 0 
degrees and flexion to 125 degrees.  No catching or locking 
sensation was noted.  The diagnosis was left knee, 
patellofemoral stress syndrome secondary to physical activity 
such as track and running on hard surfaces.

On March 2004 QTC examination, the veteran complained that 
due to his left knee condition he walked with a limp.  He 
also complained of daily pain in his knee in the medial 
aspect of the distal adductor group of muscles.  He denied 
any locking.  He stated that he could run, but that after 
about 10 yards, it would become very painful.  He stated that 
it caused him popping or sometimes it would give away when he 
was standing.  Climbing, squatting, running, and kneeling 
aggravated his left knee problem.  There was no swelling.  

On musculoskeletal examination, the examiner noted that the 
veteran's gait showed a slight limp due to his left knee.  
The knees revealed no heat, redness, swelling or effusion.  
The examiner noted that the veteran complained of tenderness 
to palpation over the medial lower adductor group just 
proximal to the knee on the medial aspect of the knee and 
slightly above the medial femoral condoyle on the left side.  
The pain itself was not in the knee.  Range of motion of the 
left knee was flexion to 135 degrees and extension to 0 
degrees.  There was no pain, fatigues, weakness, lack of 
endurance, incoordination or ankylosis.  The drawer and 
McMurray tests were within normal limits.  There was no 
recurrent subluxation, locking, joint effusion or 
retropatellar grind of crepitation.  The diagnosis noted that 
the veteran had good range of motion.  The veteran had pain 
with squatting and kneeling and tenderness to palpation as 
his chronic complaint.  

On VA QTC examination in June 2005, the veteran complained of 
daily pain in the patellar and suprapatellar area as well as 
the medial patella on the left side.  He stated that he had 
to wear a brace on a daily basis, and walking more than a 
block, ascending and descending stairs, and prolonged 
standing caused pain.  He stated that he has locking that was 
transient and popping.  The veteran stated that his knee 
symptoms occur intermittently.  He takes over the counter 
pain medications.  On musculoskeletal examination, the 
veteran's knees were within normal limits.  There was 
negative drawer and McMurray testing with no recurrent 
subluxation, locking or joint effusion.  He had left 
retropatellar crepitation with negative patellar 
apprehension.  There was no ankylosis.  Range of motion of 
both knees was flexion of 0 to 130 degrees and extension to 0 
degrees with no pain, fatigue, weakness, lack of endurance, 
or incoordination.  The examiner opined that these were the 
veteran's normal range of motion.  The veteran stated that 
there would be pain and fatigue as well as lack of endurance 
with repetitive use, but the examiner stated that he could 
not, without resorting to speculation, determine the 
additional limitation in degrees during these flare-ups.  The 
diagnosis was no change.  The examiner stated that the 
veteran still continued to have discomfort, which was 
irritating in the left patellar area with stairs and 
squatting and that his ROM was good.  Multiple x-rays of the 
left knee showed no evidence for fracture or other 
significant bone or soft tissue abnormality, impression was 
negative left knee.  

Considering the pertinent evidence of record in light of the 
above-noted criteria, the Board finds that the evidence does 
not support assignment of a rating in excess of 10 percent 
for the veteran's left knee disability at any point since the 
effective date of the grant of service connection for that 
disability

The veteran's range of motion studies results in the 
assignment of noncompensable ratings.  The veteran has full 
extension at 0 degrees and his flexion ranges from 125 to 135 
degrees.  In order for a compensable rating to be assigned 
flexion must be limited to 45 degrees and extension needs to 
be limited to 10 degrees.  With respect to the 38 C.F.R. §§ 
4.40 and 4.45 and the DeLuca-mandated consideration of the 
extent of functional left knee disability produced by such 
symptoms as pain, weakened movement, excess fatigability, and 
incoordination, the Board finds that no higher evaluation is 
assignable for the left knee patellofemoral stress syndrome 
since the effective date of the grant of service connection. 
There have been no medical findings of weakened movement, 
excess fatigability, or incoordination associated with the 
knee.  The March 2004 and June 2005 VA examiners specifically 
found no evidence of weakness, excess fatigability, or 
incoordination, and no change with repetitive motion.  On 
that record, there is no basis for the Board to find that, 
during flare-ups or with repeated activity, the veteran 
experiences any 38 C.F.R. § 4.40 or 4.45 or DeLuca symptom-
particularly, pain-that is so disabling as to warrant 
assignment of the next higher rating under DC 5260 or 5261.

The Board also finds that there is no other potentially 
applicable diagnostic code pursuant to which a higher rating 
could be assigned.  In view of the findings showing 
measurable range of motion of the veteran's left knee during 
the entire rating period under consideration, a rating under 
Diagnostic Code 5256 for knee ankylosis is not appropriate.  
Likewise, a rating under Diagnostic Code 5262 or 5257 (as 
indicated above) also is not appropriate, inasmuch as no 
malunion of the tibia and fibula, or recurrent subluxation or 
lateral instability, respectively, has ever been objectively 
demonstrated.

For all the foregoing reasons, the Board finds that there is 
no basis for assigning an initial schedular rating in excess 
of 10 percent for left knee patellofemoral stress syndrome at 
point from the August 1, 2000 effective date of the grant of 
service connection.

C.  Bursitis, right shoulder

By rating action in February 2002, the RO granted service 
connection for bursitis, right shoulder, and assigned an 
initial noncompensable rating under Diagnostic Code (DC) 
5019, effective August 1, 2000.  Thereafter, by an October 
2004 rating decision, the RO granted an initial 10 percent 
rating under DC 5019, effective August 1, 2000. 

Musculoskeletal disabilities of the shoulder and arm are 
rated under Diagnostic Codes 5200 through 5203.  A 
distinction is made between major (dominant) and minor 
musculoskeletal groups for rating purposes. In the instant 
case, the veteran is right-handed, as reflected in the 
December 2001 VA examination report; hence, his right 
shoulder is considered the major upper extremity.

Under Diagnostic Code 5019, bursitis is rated based on 
limitation of motion of the affected parts, as degenerative 
arthritis. 38 C.F.R. § 4.71a, Diagnostic Code 5019. 

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved. (DC 5200, etc).  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or groups of minor joints affected 
by limitation of motion, to be combined not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

Under Diagnostic Code 5201, a 20 percent rating is warranted 
where motion of the arm (major or minor) is limited at 
shoulder level.  A 30 percent rating is warranted where 
motion of the major arm is limited to midway between the side 
and shoulder level.  A 40 percent rating is warranted where 
motion of the major arm is limited to 25 degrees from the 
side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Standard or full ranges of motion for the shoulder are 
flexion to 180 degrees, abduction to 180 degrees, and 
internal and external rotation to 90 degrees, each.  See 38 
C.F.R. § 4.71, Plate I.

Considering the evidence of record in light of the above- 
noted criteria, the Board finds that the criteria for an 
initial rating in excess of 10 percent for bursitis, right 
shoulder, has not been met at any time since the effective 
date of the grant of service connection.

Service medical records reflect that the veteran was shown to 
have complaints of continuous back and neck pain with 
extremely tight thoracic paraspinal joints.  In July 1999, he 
was seen for steady pain in the right side of his neck and 
anterior right shoulder.  Physical examination showed full 
ROM in the right shoulder, but pain at all extremities.  On 
separation examination in January 2000 the examiner noted 
that the veteran was diagnosed with right shoulder bursitis 
and T. Facet Syndrome, not considered disabling.

On VA examination in December 2001, the examiner noted that 
the veteran was right hand dominant.  On examination, 
tenderness was noted more into the area of the bursa.  
Strength of the upper arms was equal bilaterally.  Active ROM 
noted: forward flexion of 0-160 degrees, abduction of 0-165; 
adduction of 0-30, internal-external rotation of 0-90 
degrees.  X-rays were not taken.  The diagnosis was chronic 
bursitis. 

On QTC examination in March 2004, the veteran complained of 
pain that sometimes radiated into his neck and discomfort 
with no history of subluxation or dislocation of the 
shoulder.  Examination revealed mild bony swelling at the 
distal right clavicle and a trigger point in the right 
posterior mid trapezius as well as in the medial supraspinous 
area of the scapula.  The veteran had no heat, redness, 
swelling, effusion and no tenderness over the AC joint.  ROM:  
flexion of 0 to 135 degrees (N 180) with subjective pain at 
135 degrees; abduction of 0-150 degrees (N180) with 
subjective discomfort at 150 degrees; external and internal 
rotation was 0 to 90 degrees (N90).  The right shoulder was 
limited by pain as the major functional impairment.  There 
was no ankylosis.  X-rays of the right shoulder were normal.  
The diagnosis was that the veteran appeared to have two 
problems, supraspinatus tendinopathy and a trigger point and 
myofascial syndrome in the right posterior mid trapezius 
related to early C4-7 degenerative joint disease. 

This evidence clearly shows that, even considering the extent 
of functional loss due to pain the veteran has consistently 
been able to accomplish shoulder motion above shoulder level; 
clearly this range of motion is not compensable under DC 
5201.  Moreover, given the March 2004 examiner's comments 
that the major functional impairment of the veteran's right 
shoulder was pain, there is no basis for any finding that the 
veteran's pain is so disabling as to warrant assignment of 
the minimum, 20 percent rating for the major extremity under 
DC 5201 based on consideration of the section 4.40 and 4.45 
and DeLuca factors.

The Board also finds that no other diagnostic code provides 
basis for assignment of any rating in excess of 10 percent 
for the right shoulder disability.

As the above analysis makes clear, the record presents no 
basis for assignment of even the minimum compensable rating 
for the right shoulder under DC 5201 (20 percent). While the 
note to DC 5003 provides that, when limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic code, a 10 percent rating is 
assignable for each such major joint or group of minor joints 
affected by limitation of motion, this provision is 
consistent with the assignment of a 10 percent rating for the 
disability, but provides no authority for assignment of any 
rating greater than 10 percent for the shoulder.

The Board also notes that, in the absence of medical evidence 
of ankylosis (the March 2004 examiner specifically found no 
ankylosis) or medical evidence of impairment of the humerus, 
evaluation of the disability under DC 5200 or 5202, 
respectively, is not appropriate.  Further, there is no 
evidence of dislocation of the right shoulder, such that  
there is no medical basis for assignment of a 20 percent 
rating, under DC 5203, for dislocation or malunion of the 
clavicle or scapula with loose movement (the only bases for 
assignment of a rating greater than 10 percent under that 
diagnostic code).  There also are no findings pertinent to 
the right shoulder to warrant rating the disability under any 
other provision of VA's rating schedule.

D.  DJD of the Left and Right Wrists

By rating action of February 2002, the RO granted service 
connection and assigned an initial 0 percent rating for DJD, 
bilateral wrists under DCs 5010-5215, effective August 1, 
2000.  Thereafter, by an October 2004 rating decision, the RO 
granted an initial 10 percent rating for separate evaluations 
of DJD, right and left wrist, under DCs 5010-5215, effective 
August 1, 2000.   The hyphenated diagnostic code in this case 
indicates that traumatic arthritis under DC 5010 is the 
service- connected disorder, and limitation of wrist motion 
is the impairment under DC 5215, a residual condition.  Under 
38 C.F.R. § 4.71a, DC 5010, traumatic arthritis is rated as 
degenerative arthritis under 38 C.F.R. § 4.71a, DC 5003 
(2006).  Degenerative arthritis is rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint involved.  38 C.F.R. § 4.71a, DC 5003 
(2006). When limitation of motion of the specific joint is 
noncompensable under the appropriate diagnostic code, a 10 
percent rating is applied for each major joint affected by 
limitation of motion.  Id.

Under DC 5215, limitation of dorsiflexion of a wrist to less 
than 15 degrees, or with palmar flexion limited in line with 
the forearm warrants a 10 percent rating. As 10 percent is 
the maximum rating available under DC 5215, the Board has 
considered other potentially applicable rating criteria for 
evaluating the disability under consideration.

Under DC 5214, a 30 percent rating is warranted for favorable 
ankylosis of a major wrist and 20 percent for favorable 
anklyosis of a minor wrist.  Ankylosis is considered to be 
favorable when the joint is fixed in 20 to 30 degrees of 
dorsiflexion.

Considering the pertinent evidence of record in light of the 
above- referenced criteria, the Board finds that an initial 
rating in excess of 10 percent for the veteran's DJD of the 
right and the left wrist is not warranted at any time since 
the August 1, 200, effective date of the grant of service 
connection.

Service medical records reflect the veteran's complaints of 
cramps and tenderness in both wrists.  A June 1999 record 
reflects that the veteran had soft tissue swelling and 
decreased range of motion to abduction.  X-rays provided 
evidence to confirm a diagnosis of chronic DJD.

On December 2001 VA examination, the veteran reported that he 
was right handed.  He denied numbness, tingling or weakness 
in his extremities. Strength during flexion and extension of 
the wrist was equal bilaterally.  X-rays of the hands were 
negative.

On March 2004 VA examination, the veteran complained of pain, 
discomfort, and that his wrist tended to lock on various 
tasks.  On examination, his hand strength was normal.  There 
was no heat, redness, swelling or effusion.  ROM of the right 
wrist: dorsiflexion of 0 to 45 degrees (N70) with pain at 45 
over the dorsal wrist; palmar flexion of 0 to 70 degrees 
(N80); radial deviation of 0 to 15 degrees (N20) with pain at 
15 over the dorsal wrist; ulnar deviation of 0 to 45 degrees 
(N45).  ROM of the left wrist:  dorsiflexion of 0 to 55 
degrees (N70) with pain at 55 over the ulnar styloid; palmar 
flexion of 0 to 65 degrees (N80); radial deviation of 0 to 15 
degrees (N20) with pain at 15 over the ulnar styloid; ulnar 
deviation of 0 to 40 (N45) degrees with pain at 40 over the 
ulnar styloid.  The diagnosis as to both wrists was no 
change, with noted swelling changes of the 
metacarpophalangeal joint of the left thumb and decreased 
range of motion with complaints of occasional locking of the 
right wrist.  
  
The Board notes that the veteran is in receipt of the maximum 
available rating of 10 percent for limitation of wrist motion 
under DC 5215, and a higher rating is only assignable, under 
DC 5214, for ankylosis.  However, as noted above, motion of 
the veteran's wrist has consistently been possible; hence, 
ankylosis is not objectively shown.  There also is no basis 
for assignment of a higher rating under the provisions of 38 
C.F.R. §§ 4.40 and 4.45 and DeLuca.  Functional loss due to 
pain has already been taken into consideration in assigning 
the current 10 percent rating under DC 5215, and there is no 
objective evidence that the veteran's pain is so disabling as 
to result in disability comparable to ankylosis, even with 
repeated activity or during flare-ups, to warrant assignment 
of a higher rating under DC 5214.  Also, there is no 
objective evidence of any of the other DeLuca factors-
specifically, medical findings of weakened wrist movement, 
excess fatigability, or incoordination associated with either 
the right or left wrist.  

Hence, there is no basis for assignment of a rating greater 
than 10 percent for DJD of either the left or right wrist.

III. Conclusion

The above determinations are based upon consideration of 
application provisions of the VA's rating schedule.  The 
Board also finds that the record presents no a basis for 
assignment of a higher rating in this case on an extra-
schedular basis, pursuant to 38 C.F.R. § 3.321(b)(1) (cited 
to and noted in the October 2004 supplemental statement of 
the case).  There simply is no showing that any of the 
disabilities under consideration has resulted in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation), or necessitated frequent periods 
of hospitalization, or that the disability otherwise presents 
such an exceptional or unusual disability picture as to 
render impractical the application of the normal schedular 
rating criteria.  In the absence of evidence of such factors 
as those outlined above, the criteria for invoking the 
procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that the 
initial noncompensable rating for residuals of a fractured 
left 5th metatarsal and initial 10 percent ratings, each, for 
patellofemoral stress syndrome, left knee; for bursitis, 
right shoulder; and for DJD of the right and the left wrists, 
each assigned following the grant of service connection, were 
proper, and that the criteria for a higher rating for any of 
the disabilities on appeal has not been met at any time since 
the August 1, 2000 effective date of the grant of service 
connection for those conditions.  Hence, there is no basis 
for a staged rating, pursuant to Fenderson, and the veteran's 
claims for initial higher ratings must be denied.  In 
reaching these conclusions, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against each claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 
56 (1990). 


ORDER

An initial, compensable rating for residuals of a fractured, 
left 5th metatarsal is denied.

An initial rating in excess of 10 percent for patellofemoral 
stress syndrome, left knee is denied.

	(CONTINUED ON NEXT PAGE)

An initial rating in excess of 10 percent for bursitis, right 
shoulder is denied

An initial rating in excess of 10 percent for degenerative 
joint disease, right wrist is denied.

An initial rating in excess of 10 percent for degenerative 
joint disease, left wrist is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


